Citation Nr: 0903827	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to November 
28, 2005, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania. The RO, in pertinent part, 
denied entitlement to service connection for hearing loss and 
a herniated disc in the lower back.  In the same decision, 
the RO also awarded service connection for PTSD and assigned 
a 30 percent rating effective February 2004.      

In a July 2007 Decision Review Officer (DRO) decision, 
service connection was awarded for degenerative arthritis of 
the lumbar spine.  As such, that matter is no longer in 
appellate status.

The Board notes that in a January 2008 decision, the RO 
awarded a total disability evaluation effective November 
2005.  The veteran disagreed with the effective date 
assigned.  A statement of the case (SOC) was issued in 
September 2008.  The veteran did not file a timely 
substantive appeal.  Therefore, the Board does not have 
jurisdiction over the matter.  38 C.F.R. § 20.302(b). 

The Board additionally notes that the RO denied entitlement 
to service connection for tinnitus in July 2005.  While a 
timely VA Form 9 was filed with respect to the denial, 
service connection was ultimately awarded in April 2007.  
Thus, the matter has been resolved.

During the pendency of the appeal, the RO awarded an 
increased 70 percent rating for the veteran's PTSD effective 
November 2005.  As the increased rating was not made 
retroactive to the original grant of service connection and 
the veteran maintains that an even higher rating is 
warranted, his claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an 
increased disability rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

The veteran presented testimony before the DRO in December 
2005.  The transcript has been associated with the claims 
folder.

The claim for entitlement to a higher initial rating for the 
service connected PTSD is  addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Resolving all reasonable doubt in favor of the veteran, 
bilateral hearing loss was incurred during the veteran's 
active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

The Board is satisfied that all necessary development 
pertaining to the claim decided below has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establish service connection for hearing loss, which is a 
full grant of the benefit sought on appeal by the veteran.  
Therefore, any outstanding development not already conducted 
by VA as to this issue is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007); See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  Specifically, he contends that 
hearing loss is the result of noise exposure from heavy 
weapons fire on a daily basis without ear protection during 
his service in Vietnam.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the Board shall afford the veteran all 
reasonable doubt and the claim shall be granted.  38 C.F.R. 
§ 3.102.  In this regard, the veteran served on active duty 
from May 1966 and May 1968.  His DD-214 shows that the 
veteran performed duties in the infantry and as a Fire 
Crewman.  He was awarded the Combat Infantryman Badge among 
other ribbons and citations. 

The Board finds that the veteran was exposed to excessive 
noise during his military service while performing his 
various duties.  VA has previously conceded military noise 
exposure with the award of service connection for tinnitus in 
April 2007.  The veteran's assertions on this point are 
credible, and consistent with his military occupational 
specialty.  

Post-service, the veteran has been diagnosed with bilateral 
sensorineural hearing loss.   He has been fitted for hearing 
aids for sound amplification.  

The Board is cognizant of the April 2004 VA examiner's 
statement that because there were normal hearing thresholds 
at the time of the veteran's separation from service, the 
veteran's hearing loss is therefore not likely related to 
service.  The Board finds, however, that the probative value 
of that opinion diminishes in light of the cumulative 
evidence of record, i.e. recognition by various VA medical 
providers that the veteran had noise exposure in service and 
no post-service recreational or occupational noise exposure.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the credibility and weight to 
the attached medical opinions are within the province of the 
Board).  The December 2006 VA examiner noted the opinion 
above, but also indicated that while tinnitus and hearing 
loss can occur without each other, they are typically seen 
together as symptoms in the same person.  

Here the veteran reported tinnitus since service and he is 
now service-connected for tinnitus related to inservice noise 
exposure.  While a hearing loss disability was not diagnosed 
during service, audiograms dated between 1966 and 1968 show 
some decrease in hearing acuity in the various thresholds.  
Further, as shown above, hearing loss disability was 
eventually diagnosed after service.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d).  As VA has previously conceded noise exposure, 
which is warranted based on the veteran's various duty 
assignments during service, and VA has awarded service 
connection for noise related tinnitus, and an examiner 
indicated that tinnitus and hearing loss usually occur 
together, the Board finds that the evidence is at least in 
equipoise as to whether the veteran's hearing loss disability 
is related to service.  

Resolving any doubt in the veteran's favor, the claim for 
entitlement to service connection for hearing loss should be 
granted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

The veteran has also filed a claim of entitlement to an 
initial rating in excess of 30 percent for PTSD prior to 
November 2005 and in excess of 70 percent thereafter.  A 
determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A review of the claims folder reveals the veteran has been 
receiving readjustment counselling services on a weekly basis 
at the Vet Center in Ventnor, New Jersey, for his PTSD since 
June 2002.  While there are letters in the claims file from 
his therapist, the underlying treatment records have not been 
associated with the claims folder.  Such must be obtained 
upon Remand.  38 C.F.R. § 3.159(c)(1).

As a result of the outstanding treatment records highlighted 
above, and as it is essential that each disability be 
evaluated in light of its history, the veteran should be 
afforded a new VA examination to assess the current level of 
severity of the veteran's PTSD disability.  38 C.F.R. § 4.1.

Finally, the last VA outpatient treatment records that have 
been associated with the claims folder are dated in August 
2006.  Ongoing VA medical records dated subsequent to August 
2006 pertinent to the issue should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

As this matter is being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the veteran with notice that meets all due process 
requirements, including those addressed recently by the 
United States Court of Appeals for Veteran's Claims (Court) 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In light of the foregoing, this case is hereby REMANDED to 
the RO/AMC for the following actions:

1.  The RO should send the veteran notice 
that meets all due process requirements, 
including those addressed by the Court 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In the letter, the 
RO should notify the veteran that, to 
substantiate the claim for a higher 
initial evaluation for the service 
connected PTSD: 

(a) the veteran must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the his employment 
and daily life; 

(b) if the diagnostic code under which 
the veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 

(c) The veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and 

(d) The notice must also provide examples 
of the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  The RO should obtain any outstanding 
VA and/or private treatment records not 
on file pertaining to treatment of the 
veteran for PTSD.  Specifically, the RO 
should obtain (a) any outstanding records 
from the Vet Center in Ventnor, New 
Jersey, dated from June 2002 to the 
present and (b) VA outpatient treatment 
records dated after August 2006.  The RO 
should request that the veteran complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence relating to such treatment.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
a psychiatric examination to ascertain 
the current severity of the veteran's 
service connected PTSD.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
was reviewed. 

Following review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion regarding the 
degree of functional impairment caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
include a Global Assessment of 
Functioning score for the PTSD.  The 
examiner should also comment on the 
impact that the veteran's PTSD has on his 
ability to obtain and maintain gainful 
employment.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claim for a higher initial evaluation 
should include specific consideration of 
whether "staged rating" (assignment of 
different ratings for distinct periods of 
time, based on the facts found), is 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


